Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/27/21 is acknowledged.

Specification
 1) The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, the limitation of “the second optically functional layer having at least one first material portion that has a refractive index lower than a refractive index of the light guiding layer and higher than 1.05” is not disclosed in the specification. 
In [0025] of the specification: The thickness (h) of  the  optical  filter  is typically greater than the used wavelength (h>A), e.g. 1 p to 10 pm.   In one example configuration, the optical filter layer is made of a material having a lower refractive index 2) than the refractive index (nl) of the material composing the light guiding layer.   The range of the low-refractive index (n2) value may be appropriately selected according to the application, e.g., not less than 1.05 and not more than 1.45, between 1.14 and 1.41, not more than 1.2, and so on. The optical filter may contain a nano-silica material in a mesoporous film.   In that case, in order to maintain the refractive index value of the low Ri cladding, a low-(out) gassing material may be used to cover in between phases, to laminate, or to bond. 
However, with respect to the showing of the filter in the Drawings, the entire layer 13 is considered as the filter. For example, in paragraph:
 [0038]:  The low-refractive index layer 13 having apertures, and the low-refractive index layer 15 which is a continuous film (i.e., a low-refractive index layer uninterruptedly constituting a uniform surface with a low-refractive index material), function as optical filters to control the traveling path of light which propagates in the lightguide 14. Furthermore, the specification indicates the apertures to be filters such as in [0165]: The lightguide is implemented with optical filter apertures and with an optical pattern such as an out-coupling pattern. Such a lightguide may include a base medium for propagating the in-coupled light, an optical filter solution which is apertures with controlled uniformity. Also see in the following paragraphs:
 [0107] The low-refractive index layer 13 having apertures, and the low-refractive index layer 15 which is a continuous film (i.e., a low-refractive index layer uninterruptedly constituting a uniform surface with a low-refractive index material), function as optical filters to control the traveling path of light which propagates in the lightguide 14. As will be described later, besides refractive indices, antireflection coating structure, optical density, optical constant, etc., may also be adjusted, whereby various functions can be conferred.
[0135] In the configuration of FIG. 2B, the low-refractive index layer 13B, the lightguide 14B, and the low-refractive index layer 15 serves as optically functional layers, thus creating optical filters. With these optical filters, while sufficiently guiding light toward the end of the lightguide 14B, a necessary amount of light can be guided in the direction of the optical medium layer 11, and reflected light from the optical medium layer 11 can be efficiently extracted to the outside of the cover 17.
[0176] An optical filter with a low-refractive index layer may be adopted directly to the surface of the substrate material in order to form apertures, and a functional film having an optical pattern for light extraction may be adopted over the optical filter. This configuration may reduce the number of layering or assembly steps. The layered structure of an optical filter and a functional film may be adopted on one surface or both surfaces of the lightguide.
Therefore, there is no correspondence of the filter to the limitations as claimed.
 The number 1.05 corresponds to a filter in [0025], however further on in the specification, with respect to the Drawings, the filter is referred to be either to be an entire layer or an aperture. Therefore, it is not clear which portion in the Drawings/particular embodiment correspond to the filter.

New matter Objection
The amendment filed on 3/17/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: for claim 1, “the second optically functional layer having at least one first material portion that has a refractive index lower than a refractive index of the light guiding layer and higher than 1.05” (the specification does not disclose 1.05 pertaining to the at least one first material portion). Applicant is required to cancel the new matter in the reply to this Office Action.
 
 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20150003104 A1, cited previously) in view of Ouderkirk (US 20140347882, cited previously)
Regarding claim 17, Huang teaches an optical device (Fig.1) , comprising: a light guiding layer 210 (optical element layer, [0028]); a first optically functional layer 320 provided on a first principal face of the light guiding layer; a second optically functional layer (218 and 310) provided on a second principal face of the light guiding layer that is on an opposite side to the first principal face; an optical medium layer 110 provided on a surface of the second optically functional layer that is on an opposite side to the light guiding layer; wherein a refractive index of the first optically functional layer 320 (air in [0034]-[0036]) is lower than a refractive index of the light guiding layer; the second optically functional layer includes an optical element 218 that is convex toward the optical medium layer 110, and an air cavity 310 ([0037]) is created between the optical element and the optical medium layer.
Huang does not teach a convex surface of the optical element (a) contacts the optical medium layer, or (b) contacts an adhesive layer that adhesively bonds the second optically functional layer and the optical medium layer. 
Ouderkirk teaches an optical device (Fig.5B), wherein a convex surface of the optical element (extractor array 315 in Fig.5B) (a) contacts the optical medium layer 320 or (b) contacts an adhesive layer that adhesively bonds the second optically functional layer and the optical medium layer ([0075]- [0076]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have the convex surfaces contact the optical medium layer or an adhesive, as disclosed in Ouderkirk, in the device of Huang in order to achieve light output uniformity ([0076]).

Regarding claim 18, Huang in view of Ouderkirk teaches the invention set forth in claim 17 above, but is silent regarding a refractive index of the optical element is approximately equal to the refractive index of the light guiding layer.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the optical element   with refractive index same as the light guide layer, in order to reflect light from the optical elements and the air medium in which they are located (instant Fig.2A ,(a) and (b) are relied upon in the rejection, as Huang’s optical elements 218/surrounding air region 310, perform the same function ,as that of instant Fig.2A, of reflection of light back into the light guide) in order to reflect light back into the light guide.


Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk (US 20140347882, cited previously) in view of Wu (US 20200007727, cited previously) and further in view of Menon (US 9684338)
Regarding claim 1, Ouderkirk teaches an optical device (Fig.5B), comprising: a light guiding layer 310 ([0060]); a first optically functional layer 330 provided on a first principal face of the light guiding layer; a second optically functional layer 315 provided on a second principal face of the light guiding layer that is on an opposite side to the first principal face; 
an optical medium layer 320 provided on a surface of the second optically functional layer that is on an opposite side to the light guiding layer; wherein a refractive index of the first optically functional layer is lower than the refractive index of the light guiding layer ([0066]; [0065]).
Ouderkirk teaches optically transparent adhesives that are used to attach various layers ([0046]), but does not teach the optical medium layer and that the refractive index of the optical adhesion layer is approximately equal to the refractive index of the light guiding layer.  
Wu teaches use of adhesive bonds for attaching layers on top and bottom surfaces of a light guide, such that the refractive index of the adhesive is similar to that of the light guide ([0039], [0042]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use adhesive and with refractive index same as the light guide layer, from the teachings of Wu, in the device of Ouderkirk in order to reduce the loss of beam at the boundary ([0039], [0042] in Wu).
Further regarding an optical adhesion layer that adhesively bonds the at least one first portion, from the teachings of Ouderkirk in [0075]: The reflector (which is 310 in [0078]) is bonded to the backside of the light guide, where, for this example, a thin low index coating can be applied to the backside of the light guide and extractor array (e.g., a physical vapor deposited MgF.sub.2 or silica coating, followed by a coating of silver or aluminum); it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use adhesive to bond  the at least one first portion; in order to improve the efficiency in light ([0075] in Ouderkirk).

Ouderkirk in view of Wu does not teach the second optically functional layer having at least one first material portion that has a refractive index lower than a refractive index of the light guiding layer (- - and higher than 1.05 - -, see Objection to specification above), and the second optically functional layer having at least one second portion that has a refractive index approximately equal to the refractive index of the light guide layer.   
Menon teaches a second optically functional layer (pattern 210 and the material on the sides of pattern 210 as shown below is the second optically functional layer):
 

    PNG
    media_image1.png
    377
    698
    media_image1.png
    Greyscale
having at least one first material portion (pattern that has a refractive index lower than a refractive index of the light guiding layer (- - and higher than 1.05 - -, see Objection to specification above), and the second optically functional layer having at least one second portion that has a refractive index approximately equal to the refractive index of the light guide layer (since pattern 210/second optically functional layer is surrounded by the material of the light guide itself).   

 Regarding claim 2, Ouderkirk in view of Wu and Menon teaches an optical device (Fig.5B in Ouderkirk) wherein, the first principal face is a light-extracting surface of the light guiding layer; and the first optically functional layer 330 is a uniform layer that is formed uninterruptedly.  

Regarding claim 12, Ouderkirk in view of Wu and Menon teaches an optical device (Fig.5B in Ouderkirk), wherein at least (- - one of the first optically functional layer and - -) the second optically functional layer 315 has a function selected from reflection ([0065] in Ouderkirk, - - -transmission, polarization, and refraction - -).  
  
Regarding claim 13, Ouderkirk in view of Wu and Menon teaches an optical device (Fig.5B in Ouderkirk), wherein the first optically functional layer 330 is a total reflection film with respect to light propagating in the light guiding layer (wherein layer 330 has lower refractive index in [0066], [0065] and that total reflection occurs when core-type/light guide has higher index than cladding-type/first functional layer 330).  
 
Regarding claim 14, Ouderkirk in view of Wu and Menon teaches an optical device, wherein the first optically functional layer 206 (from the teachings of Menon in the combined structure of Ouderkirk in view of Wu and Menon) and the second optically functional layer (210) have different refractive index values.  

Regarding claim 15, Ouderkirk in view of Wu and Menon teaches an optical device (Fig.5B in Ouderkirk), further comprising a third functional layer (340,350, [0069] in Ouderkirk) through which light is extracted to the outside from the light guiding layer. 

 Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over    Ouderkirk in view of Wu and Menon and further in view of Liu (TW I547742 B, English Translation)
 Regarding claims 6 and 7, Ouderkirk in view of Wu and Menon teaches the invention set forth in claim 1 above, but is silent regarding the at least one second portion includes a plurality of second portions; and  occupancy of the  plurality of second portions in the interface has a gradient along an optical axis direction of the light guiding layer (for claim 6) and wherein occupancy of the plurality of second portions in the interface increases along the optical axis direction (for claim 7).  
 Liu discloses “However, the present invention is not limited thereto, and the arrangement density of the optical microstructures 170 may be gradually increased as the distance from the light source 130 is further increased. In order to improve the light uniformity of the light guide plate 110”, and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the density of the microstructures, as disclosed in Liu in the device of Ouderkirk in view of Wu and Menon in order to improve light uniformity.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over    Ouderkirk in view of Wu and Menon and further in view of Ohto (US 20180348422, cited previously)
Regarding claim 10, Ouderkirk in view of Wu and Menon teaches an optical device (Fig.5B), wherein the second optically functional layer or the light guiding layer is adhesively bonded, to a layer at least including the optical medium layer ([0065],[0102] in Ouderkirk and adhesives 130,150,192 in Wu). Further Ouderkirk in view of Wu is silent regarding the limitation of a detachably bonded adhesive, however detachable adhesives are well known in the art as disclosed in [0046] of Ohto, and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use detachable adhesives in the device of Ouderkirk in view of Wu and Menon in order to easily replace defective layers.

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk in view of Wu and Menon and further in view of Goto (US 9453958, cited previously)
Regarding claim 11 , Ouderkirk in view of Wu and Menon teaches the invention set forth in claim 1 above, but is silent regarding the second optically functional layer, the light guiding layer, and the first optically functional layer constitute a first stacked body;  Appl. No. 16/981,917Attorney Docket No. P60706 the optical device comprises a second stacked body at a surface of the optical medium layer that is on an opposite side to the first stacked body, the second stacked body at least including a second light guiding layer; and at least one of the first stacked body and the second stacked body is adhesively bonded, detachably, to the optical medium layer.  
 Forming stacks of light guides are well known techniques in the art as disclosed by Goto with stacked light guides 40, 70 (main light guide and extracting light guide in Figure 6). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a light guide stack as disclosed in Goto in the device of Ouderkirk in view of Wu and Menon in order to obscure the microstructures (col.9, lines 40-50 in Goto).

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over    Ouderkirk in view of Wu and Menon and further in view of Witte (US 20080002106, cited previously)
Ouderkirk in view of Wu and Menon teaches a quarter wave retarder for the third functional layer but is silent regarding the third functional layer has an optical pattern including a plurality of discrete profiles, or including a plurality of profiles which are at least partially continuous.  Witte teaches patterned quarter wave retarders ([0044]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use patterned layer for the third functional layer as disclosed in Witte, in the device of Ouderkirk in view of Wu and Menon in order to efficiently recycle light ([0038] in Witte).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over   
Huang (US 20150003104, cited previously) in view of Sampsell (US 20080267572, cited previously) and Pao (US 20140286045, cited previously)

Regarding claim 19, Huang teaches an optical device (Fig.3), comprising: a light guiding layer 210a ([0029]); a first optically functional layer 320a provided on a first principal face of the light guiding layer; a second optically functional layer 310a  provided on a second principal face of the light guiding layer that is on an opposite side to the first principal face; an optical medium layer 110 provided on a surface of the second optically functional layer that is on an opposite side to the light guiding layer; wherein a refractive index of the first optically functional layer is lower than a refractive index of the light guiding layer ([0050] wherein 320a is air layer) , the second optically functional layer 310a is a uniform layer that is formed uninterruptedly and has a refractive index lower than the refractive index of the light guide layer (330a is air and see air in [0034];[0036],[0037],[0049],[0051] and further [0048] wherein: refractive indexes of the first transparent medium layer 310a, and the second transparent medium layer 320a and the third transparent medium layer 330a may be substantially identical to one other).
Huang does not teach the light guiding layer includes an air cavity; the air cavity includes an incident surface at which light propagating in the light guiding layer enters and an outgoing surface through which light entering the air cavity is emitted from the air cavity.
It is a well-known technique of forming the light guiding layer that includes an air cavity within it, as disclosed in Sampsell ([0039], [0084], [0005]); the air cavity includes an incident surface at which light propagating in the light guiding layer enters and an outgoing surface through which light entering the air cavity is emitted from the air cavity (Fig.9 and Fig.19-22, also see Fig.11-12 and Fig.16).
.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use air pockets within light guides as disclosed in Sampsell, in the device of Huang, in order to achieve uniform illumination.

Hwang in view of Sampsell does not teach an antireflection film is provided on at least one of the incident surface and the outgoing surface.

Pao teaches anti-reflection coatings in display devices ([0050]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use anti-reflection coatings within light guides as disclosed in Pao, in the device of Huang in view of Sampsell, in order to achieve purer color ([0050] in Pao). 

Regarding claim 20, Huang in view of Sampsell and Pao teaches the invention set forth in claim 19 above but is silent regarding an optical adhesion layer that adhesively bonds the second optically functional layer and the optical medium layer, wherein a refractive index of the optical adhesion layer is higher than the refractive index of the second optically functional layer or approximately equal to the refractive index of the light guiding layer.   
 However, use of adhesive layers between optical films/layers is a well-known technique and further regarding the refractive index, it is known in the art to use a core of higher refractive index, than the boundary layers/cladding layers having lower refractive index than the core in order to cause total reflection in core/cladding of optical fibers that use analogous total reflection technology, therefore , it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use higher index for the adhesive layer, as compared to the optical medium layer, in the device of Huang in view of Sampsell and Pao in order to reflect the light back  towards the light guide layer and confine the light within the light guide.

Other art
US 20100046236 A1, US 10739890 teaches stacked Light guides.
Response to Arguments
The arguments filed by the Applicant on 6/27/21 is acknowledged, however they are not found to be persuasive.
Regarding claim 17, Applicant has argued that “Specifically, as argued during the Interview, Applicant respectfully submits that in the device of Huang the optical microstructure 218 directs the light propagating in the optical element layer 210 toward the reflective display panel in the downward direction by refraction. In contrast, in the device of Ouderkirk, the extractor layer 315 directs light propagation in the light guide layer 310 in the upward direction by total internal reflection. Simply put, the function of the optical microstructure 218 of Huang is different from that of the extractor layer 315 of Ouderkirk. Accordingly, Applicant respectfully submits that a person having ordinary skill in the art would have no proper reasoning to combine the functionally very different devices of Huang and Ouderkirk. 
The above arguments are not found to be persuasive because Huang is modified from the teachings of Ouderkirk, therefore the extractors in Huang are replaced by the extractors of Ouderkirk, such that the convex surface of the optical elements contacts the medium layer, thereby facilitating upward emission of light.

For claim 1, Applicant has argued that: [0025] of the specification. Therefore, the recitation of “at least one first material portion that has a refractive index ... higher than 1.05” recited in claim 1 is not new matter.  The arguments are not persuasive because [0025] is a general description and the filter in [0025] does not refer to a particular element from the drawings. However, with respect to the Drawings, either the apertures are considered as the filters or the entire layer 13 is addressed as the filter in the specification. It is not clear which one of these elements is the filter. Therefore, the filter disclosure in [0025] is not clearly correlated with respect to the Drawings and the elements in the drawings. Also see Objection to specification above.
 
For the amended claims 6 and 7, the arguments are moot in light of new grounds of rejection.

For claim 19, the Objections have been withdrawn, however the rejection is maintained because the uninterrupted second optically functional layer is already taught in Huang. Therefore, the rejection in claim 19 holds.
Further regarding the arguments for the anti-reflection coatings for the air pockets, Examiner notes that forming anti-reflection coatings in air pockets is well known in the art, as disclosed in JP 2013190659: By so applying the antireflection treatment on the inner wall surface of each opening 13a, a 13b, it can be prevented from entering the solid-state imaging device 14 to the stray light is reflected by inner wall surfaces each opening 13a, 13b is described below.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875